UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-1145


JOSEPH PIRELA,

                     Plaintiff - Appellant,

              v.

ILEANA     ROS-LEHTINEN;           HOUSE   OF  REPRESENTATIVES;
THE CONGRESS OF UNITED STATES OF AMERICA; WASHINGTON DC;
HOUSE OF PROSTITUTION UNKNOWN BAR OF HOMOSEXUALS, (Sex
Workers Transvestitutes-Prostitutes); ALOYMA SANCHEZ; THOMAS
WILLIAMS; MIAMI POLICE DEPARTMENT; THE STATE OF FLORIDA
PROCEEDINGS PROSECUTIONS; UNKNOWN BAR OF HOMOSEXUALS;
SEX WORKERS 33 HEALTH CARE BAKER ACT OF JACKSON HOSPITAL;
(4) TRANSVESTITE MATTHEW JOHN Prostitute Homosexual; DAVID
COUNTIN, (1) Client; DON SMITH; DENIS FONSECA; ANGEL MIRANDA;
CARLOS ALVAREZ; CITY OF MIAMI,

                     Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:17-cv-00541-D)


Submitted: March 29, 2018                                          Decided: April 3, 2018


Before AGEE and DIAZ, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.
Joseph Pirela, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Joseph Pirela appeals the district court’s order accepting the recommendation of the

magistrate judge and dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012). We have reviewed the record and find that this appeal is frivolous.

Accordingly, we dismiss the appeal for the reasons stated by the district court. Pirela v.

Ros-Lehtinen, No. 5:17-cv-00541-D (E.D.N.C. Dec. 14, 2017). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                              DISMISSED




                                            3